Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Amendment, filed on 04/26/2021, has been entered.
Claims 3 and 18 are canceled. 
Claims 1, 2, 4-17, and 19 -21 are pending with claims 1, 13, 16 and 21 being amended.


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/26/2021 has been entered.
 

Examiner’s Note

The instant application has a lengthy prosecution history and the examiner encourages the applicant to have an interview (telephonic or personal) with the examiner prior to filing a 


Response to Arguments/Amendments

Presented arguments have been fully considered, but they are rendered moot in view of the new ground(s) of rejection necessitated by amendment(s) initiated by the applicant(s).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-2 and 16-17 rejected under 35 U.S.C. 103 as being unpatentable over Pang et al. (“Pang”) [U.S Patent Application Pub. 2015/0373358 A1] in view of Huang (“Huang”) [US 2017/0214932 A1] further in view of Au et al. (“Au”) [US 2008/0285655 A1]

Regarding claim 1, Pang meets the claim limitations as follows:
A method for video decoding in a decoder, comprising: 
decoding, with processing circuitry of the decoder, prediction information of a current block (i.e. receiving an indication that inter-prediction is disable or bi-prediction restriction enabled) [Fig. 6: 602, 604; para. 0099] within a current picture from a coded video bitstream [Fig. 6: Receive in a video bitstream 602], the prediction information being indicative of usage information of an inter prediction mode (i.e. ‘a flag can be used to specify or indicate if bi-prediction is to be disabled or not’ [Fig. 6: 604; para. 0070]) that is not compatible (i.e. ‘the inter-frame bi-prediction is disabled’ as a consequence of IBC being enabled) with using the current picture as a reference picture for the current block (i.e. using intra-block copy) [Fig. 2; para. 0057-0058, 0068]; and 

determining, with processing circuitry of the decoder,  whether the coded video bitstream is valid (i.e. determining ‘potential reference samples for IBC from a prediction block with bi-prediction are excluded or disqualified from being used as reference samples’ [para. 0106] if  ‘intra_block_copy_restriction_enabled_flag = 1 [para. 0073-0074]) based on a [para. 0073-0074; 0106]: and 
decoding, with the processing circuitry of the decoder, the coded video bitstream based on the prediction information (i.e. ‘a flag can be used to specify or indicate if bi-prediction is to be disabled or not’ [Fig. 6: 604; para. 0070]) 
wherein the usage information includes a usage flag for an affine merge mode having parameters based on vectors determined based on a neighboring block of the current block.
Pang does not disclose explicitly the following claim limitations (emphasis added):
decoding, with the processing circuitry of the decoder, the coded video bitstream based on the prediction information and signal to noise information for the coded video bitstream,
wherein the usage information includes a usage flag for an affine merge mode having parameters based on vectors determined based on a neighboring block of the current block.
However in the same field of endeavor Huang discloses the deficient claim as follows: 
wherein the usage information includes a usage flag for an affine merge mode (i.e. ‘A high-level syntax element can be signaled … to indicate whether the affine Merge mode is enabled’) [para. 0007-0008: disclosing ‘The three affine parameter motion vectors can be derived based on neighboring coded blocks of the current block’] having parameters based on vectors determined based on a neighboring block of the current block.

It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Pang and Huang as motivation to include affine Merge mode because it overcomes the translation movement issue which ‘can hardly accurately describe the complex real movement in the contents’ [Huang: p0005].
Neither Pang nor Huang discloses explicitly the following claim limitations (emphasis added):
decoding, with the processing circuitry of the decoder, the coded video bitstream based on the prediction information and signal to noise information for the coded video bitstream.
However in the same field of endeavor Au discloses the deficient claim as follows: 
decoding, with the processing circuitry of the decoder, the coded video bitstream based on the prediction information and signal to noise information (i.e. PSNR) for the coded video bitstream [Fig. 9; para. 0007, 0054, 0064-0066: ‘A common measure … the peak signal-to-noise ratio (PSNR)’, F(k) which has a noise variance ].
Pang, Huang and Au are combinable because they are from the same field of image coding.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Pang, Huang and Au as motivation to include a calculated PSNR for denoising [Au: Fig. 12].



Regarding claim 2, Pang meets the claim limitations as follows:
The method of claim 2, further comprising: determining that the coded video bitstream is invalid when the reference picture for the current block is the current picture (i.e. determining ‘potential reference samples for IBC from a prediction block with bi-prediction are excluded or disqualified from being used as reference samples’ [para. 0106] if  ‘intra_block_copy_restriction_enabled_flag = 1 [para. 0073-0074]) and the prediction information indicates that the inter prediction modes (i.e. receiving an indication that inter-prediction is disable) [Fig. 6: 602, 604] that is not compatible (i.e. inter-picture bi-prediction is disabled [Fig. 6: 604; para. 0070: ‘a flag can be used to specify or indicate if bi-prediction is to be disabled or not’]) with using the current picture as the reference picture for the current block has been used (i.e. using intra-block copy) [Fig. 2; para. 0057-0058].



Regarding claim 16, all claim limitations are set forth as claim 1 in the apparatus form and rejected as per discussion for claim 1.


.



Claims 4, 7 and 19-20 rejected under 35 U.S.C. 103 as being unpatentable over Pang et al. (“Pang”) [U.S Patent Application Pub. 2015/0373358 A1] in view of Huang (“Huang”) [US 2017/0214932 A1] further in view of Au et al. (“Au”) [US 2008/0285655 A1] further in view of Jeong et al. (“Jeong”) [US 2018/0176596 A1]

Regarding claim 4, Pang meets the claim limitations as follows: 
The method of claim 1, further comprising: when the inter prediction mode excludes a motion vector candidate  with the current picture being the reference picture (i.e. ‘when IBC is enabled’ it is obvious the motion vector of the inter-prediction mode is excluded because the  a bi-prediction block is excluded) [para. 0068-0070, 0106] from a derivation process for determining a motion vector for the current block, determining that the coded video bitstream is invalid (i.e. ‘excluded or disqualified’) [para. 0068-0070, 0106: disclosing ‘when IBC is enabled, …a prediction block with bi-prediction are excluded or disqualified’] when the usage information indicates that the inter prediction mode has been used [Fig. 6: ‘604’ discloses the inter prediction mode which has been used (i.e. at least has one motion vector) is disabled when IBC is enabled; para. 0068-0070, 0106], and at least one motion vector candidate for the current block uses the current picture as the reference picture.

when the inter prediction mode excludes a motion vector candidate with the current picture being the reference picture from a derivation process for determining a motion vector for the current block, determining that the coded video bitstream is invalid when the usage information indicates that the inter prediction mode has been used, and at least one motion vector candidate for the current block uses the current picture as the reference picture.
However in the same field of endeavor Jeong discloses the deficient claim as follows: 
when the inter prediction mode excludes a motion vector candidate with the current picture being the reference picture [Fig. 30, 31; para. 0553, 0558: ‘In case of a block using a current picture as a reference picture, the corresponding block may be excluded (invalid) from a candidate group since it is not general motion prediction] from a derivation process for determining a motion vector for the current block, determining that the coded video bitstream is invalid [Fig. 31: (E2) discloses the inter prediction mode have been used in some blocks and (E3) discloses some inter prediction blocks are marked invalid; para. 0553, 0558] when the usage information indicates that the inter prediction mode has been used, and at least one motion vector candidate for the current block uses the current picture as the reference picture.
Pang, Huang, Au and Jeong are combinable because they are from the same field of image coding.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Pang, Huang, Au and Jeong as 


Regarding claim 7, Pang meets the claim limitations as follows:
The method of claim 1, further comprising: when the inter prediction mode excludes a motion vector candidate that uses the current picture as the reference picture (i.e. ‘when IBC is enabled’ it is obvious the motion vector of the inter-prediction mode is excluded because the  a bi-prediction block is excluded) [para. 0068-0070, 0106] from a derivation process for determining a motion vector for the current block, inferring that the inter prediction mode is not in use (i.e. ‘excluded or disqualified’) [para. 0068-0070, 0106: disclosing ‘when IBC is enabled, …a prediction block with bi-prediction are excluded or disqualified’] when a reference picture list includes only the current picture (i.e. ‘a prediction block with bi-prediction are excluded or disqualified).
Pang does not disclose explicitly the following claim limitations (emphasis added):
when the inter prediction mode excludes a motion vector candidate that uses the current picture as the reference picture from a derivation process for determining a motion vector for the current block, inferring that the inter prediction mode is not in use when a reference picture list includes only the current picture.
However in the same field of endeavor Jeong discloses the deficient claim as follows: 
when the inter prediction mode excludes a motion vector candidate that uses the current picture as the reference picture [Fig. 30, 31; para. 0553, 0558: ‘In case of a block using a current picture as a reference picture, the corresponding block may be excluded (invalid) from a candidate group since it is not general motion prediction] from a derivation process for determining a motion vector for the current block, inferring that the inter prediction mode is not in use when a reference picture list includes only the current picture.
Pang, Huang, Au and Jeong are combinable because they are from the same field of image coding.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Pang, Huang, Au and Jeong as motivation to exclude a motion vector candidate in intra-block copy (IBC) because it is not general motion prediction [Jeong: para. 0553].


Regarding claim 19, all claim limitations are set forth as claim 4 in the apparatus form and rejected as per discussion for claim 4.

Regarding claim 20, Pang meets the claim limitations as follows: 
The apparatus of claim 19, wherein the processing circuitry is configured to: determine that the coded video bitstream is invalid (i.e. ‘excluded or disqualified’) [para. 0068-0070, 0106: disclosing ‘when IBC is enabled, …a prediction block with bi-prediction are excluded or disqualified’] when a reference picture list includes only the current picture (i.e. ‘a prediction block with bi-prediction are excluded or disqualified).


Claims 5-6 rejected under 35 U.S.C. 103 as being unpatentable over Pang et al. (“Pang”) [U.S Patent Application Pub. 2015/0373358 A1] in view of Huang further in view of Au further in view of Jeong et al. (“Jeong”) [US 2018/0176596 A1] further in view of He et al. (“He”) [US 2017/0289566 A1]

Regarding claim 5, all claim limitations set forth as claim 4 are rejected as per discussion for claim 4.
Pang does not disclose explicitly the following claim limitations (emphasis added):
The method of claim 4, further comprising: when the inter prediction mode excludes a motion vector candidate with the current picture being the reference picture from a derivation process for determining a motion vector for the current block, determining that the coded video bitstream is invalid when the usage information indicates that the inter prediction mode has been used, and all motion vector candidates for the current block use the current picture as the reference picture.
However in the same field of endeavor He discloses the deficient claim as follows: 
when the inter prediction mode excludes a motion vector candidate with the current picture being the reference picture from a derivation process for determining a motion vector for the current block, determining that the coded video bitstream is invalid (i.e. ‘If the intraBC flag is set, the candidates list is constructed using only neighboring BVs’, i.e. no MVs) when the usage (i.e. only neighboring BVs) for the current block use the current picture as the reference picture [para. 0005, 0006].
Pang, Huang, Au, Jeong and He are combinable because they are from the same field of image coding.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Pang,  Huang, Au, Jeong and He as motivation to exclude a motion vector candidate in intra-block copy (IBC) because it is not general motion prediction [Jeong: para. 0553].


Regarding claim 6, Pang meets the claim limitations as follows: 
The method of claim 5, further comprising: determining that the coded video bitstream is invalid (i.e. ‘excluded or disqualified’) [para. 0068-0070, 0106: disclosing ‘when IBC is enabled, …a prediction block with bi-prediction are excluded or disqualified’] when a reference picture list includes only the current picture (i.e. ‘a prediction block with bi-prediction are excluded or disqualified).


Claims 8-9 rejected under 35 U.S.C. 103 as being unpatentable over Pang et al. (“Pang”) [U.S Patent Application Pub. 2015/0373358 A1] in view of Huang, further in view of Au, further in view of Pang et al. (“Pang_420”) [US 2016/0057420 A1]


Pang does not disclose explicitly the following claim limitations (emphasis added):
The method of claim 1, further comprising: when at least one motion vector candidate for the current block uses the current picture as the reference picture, reconstructing samples of the current block based on a default motion vector with a temporal reference picture other than the current picture.
However in the same field of endeavor Pang_420 discloses the deficient claim as follows: 
when at least one motion vector candidate for the current block uses the current picture as the reference picture, reconstructing samples of the current block based on a default motion vector with a temporal reference picture [Fig. 6: ‘Form decoded video block by summing samples …212’; para. 0166: ‘a predictive block within the current picture’; ‘summing samples of a residual block and corresponding samples of the predictive block’] other than the current picture.
Pang, Huang, Au and Pang_420 are combinable because they are from the same field of image coding.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Pang, Huang, Au and Pang_420 as motivation to include a temporal motion vector to reconstruct samples.


Regarding claim 9, Pang meets the claim limitations set forth in claim 8.
Pang does not disclose explicitly the following claim limitations (emphasis added):
[Fig. 2, para. 0080-0083], reconstructing samples of the current block based on a default motion vector with a temporal reference picture other than the current picture.
However in the same field of endeavor Pang_420 discloses the deficient claim as follows: 
when all motion vector candidate for the current block use the current picture as the reference picture, reconstructing samples of the current block based on a default motion vector with a temporal reference picture [Fig. 2, 6: ‘Form decoded video block by summing samples …212’; para. 0166: ‘a predictive block within the current picture’; ‘summing samples of a residual block and corresponding samples of the predictive block’; para. 0080-0083] other than the current picture.
Pang, Huang, Au and Pang_420 are combinable because they are from the same field of image coding.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Pang, Huang, Au and Pang_420 as motivation to include a temporal motion vector to reconstruct samples.


Claims 10-11 rejected under 35 U.S.C. 103 as being unpatentable over Pang et al. (“Pang”) [U.S Patent Application Pub. 2015/0373358 A1] in view of Huang further in view of Au further in view of Pang et al. (“Pang_420”) [US 2016/0057420 A1] further in view of Chen et al. (“Chen”) [US 2014/0049605 A1]


Pang does not disclose explicitly the following claim limitations (emphasis added):
The method of claim 8, further comprising: combining merge indexes of motion vectors with reference indexes for reference pictures in a circular manner to form merge candidates.
However in the same field of endeavor Chen discloses the deficient claim as follows: 
combining merge indexes of motion vectors with reference indexes for reference pictures in a circular manner (i.e. ‘ascending order of reference index’) [para. 0127, 0128]to form merge candidates [para. 0023, 0025: describing ‘the list includes motion vectors of neighboring blocks that are associated with the same reference index as well as a temporal motion vector predictor’; para. 0122: describing ‘the zero motion vector candidates … included in  the merge mode candidate list’].
Pang, Huang, Au, Pang_420 and Chen are combinable because they are from the same field of image coding.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Pang, Huang, Au, Pang_420 and Chen as motivation to include zero motion vector candidate in the reference list for inter-view predicted motion vector [Chen: para. 0149].



Pang does not disclose explicitly the following claim limitations (emphasis added):
The method of claim 8, further comprising: reconstructing the samples of the current block based on a zero motion vector with the temporal reference picture other than the current picture in the reference picture list.
However in the same field of endeavor Chen discloses the deficient claim as follows: 
further comprising: reconstructing the samples of the current block based on a zero motion vector with the temporal reference picture other than the current picture in the reference picture list [para. 0023, 0025: describing ‘the list includes motion vectors of neighboring blocks that are associated with the same reference index as well as a temporal motion vector predictor’; para. 0122: describing ‘the zero motion vector candidates … included in  the merge mode candidate list’].
Pang, Huang, Au, Pang_420 and Chen are combinable because they are from the same field of image coding.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Pang, Huang, Au, Pang_420 and Chen as motivation to include zero motion vector candidate in the reference list for inter-view predicted motion vector [Chen: para. 0149].


Claim 12 rejected under 35 U.S.C. 103 as being unpatentable over Pang et al. (“Pang”) [U.S Patent Application Pub. 2015/0373358 A1] further in view of Huang further in view of Au in view of Zhang et al. (“Zhang”) [US 2013/0336406 A1]

Regarding claim 12, Pang in view of Huang meets the claim limitations set forth in claim 1.
Pang does not disclose explicitly the following claim limitations (emphasis added):
The method of claim 1, further comprising: excluding the current picture as the reference picture for zero motion vector candidates during a construction of a merge list.
However in the same field of endeavor Zhang discloses the deficient claim as follows: 
excluding the current picture as the reference picture for zero motion vector candidates during a construction of a merge list [para. 0116, 0130: ‘the video coder prunes the merging candidate list to exclude on the redundant merging candidates,, e.g., an SMC, TMC, …, or zero motion vector merging candidate’].
Pang, Huang, Au and Zhang are combinable because they are from the same field of image coding.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Pang, Huang, Au and Zhang as motivation to exclude zero motion vector candidates from in the reference list for redundancy.



Claims 13-14 rejected under 35 U.S.C. 103 as being unpatentable over Pang et al. (“Pang”) [U.S Patent Application Pub. 2015/0373358 A1] further in view of Pang et al. (“Pang_189”) [US 2016/0100189 A1] further in view of Huang (“Huang”) [US 2017/0214932 A1] further in view of Au et al. (“Au”) [US 2008/0285655 A1]


Regarding claim 13, Pang meets the claim limitations as follows:
A method for video decoding in a decoder, comprising: 
decoding, with processing circuitry of the decoder, prediction information of a current block within a current picture from a coded video bitstream (i.e. receiving an indication that inter-prediction is disable or bi-prediction restriction enabled) [Fig. 6: 602, 604; para. 0099], the prediction information being indicative of a sub-block based temporal motion vector prediction (i.e. ‘a flag can be used to specify or indicate if bi-prediction is to be disabled or not’ [Fig. 6: 604; para. 0070]);

checking, with processing circuitry of the decoder, whether a (i.e. BVs) uses the current picture as a reference picture (i.e. determining ‘potential reference samples for IBC from a prediction block with bi-prediction are excluded or disqualified from being used as reference samples’ [para. 0106] if ‘intra_block_copy_restriction_enabled_flag = 1 [para. 0073-0074]) [Fig. 3, 4 show a distribution of candidates BVs; para. 0066-0068];

determining, with processing circuitry of the decoder, a reference block based on the checking whether the [Fig. 3, 4 show a distribution of prediction blocks with candidates BVs; para. 0066-0068]; 

determining, with processing circuitry of the decoder, respective motion information of sub-blocks of the current block based on corresponding sub-blocks of the reference block [Fig. 8: Motion Estimation 42; para. 0256-0262]; and 

reconstructing, with processing circuitry of the decoder, samples of the sub-blocks of the current block based on the respective motion information of the sub-blocks [Fig. 8; para. 0256: ‘summer 62 to reconstruct the encoded block’] and signal to noise information for the coded video bitstream,

wherein the merge candidate is based on an affine merge mode having parameters based on vectors determined based on a neighbor block of the current block.
Pang does not disclose explicitly the following claim limitations (emphasis added):
checking whether a merge candidate uses the current picture as a reference picture;

determining a reference block based on the checking whether the merge candidate uses the current picture as the reference picture; 

reconstructing, with processing circuitry of the decoder, samples of the sub-blocks of the current block based on the respective motion information of the sub-blocks and signal to noise information for the coded video bitstream,

wherein the merge candidate is based on an affine merge mode having parameters based on vectors determined based on a neighbor block of the current block
However in the same field of endeavor Pang_189 discloses the deficient claim as follows: 
checking whether a merge candidate uses the current picture as a reference picture (i.e. ‘include motion vectors (e.g. offset vectors) that point to a reference block in the same picture as the current block’) [para. 0102-0103: describing motion vector (MV) candidate list; para. 0286, 0309: ‘If the picture of the current block is eligible to be in a reference picture list, then one or more of the merge candidates in a merge candidate list may include motion vectors (e.g. offset vectors) that point to a reference block in the same picture as the current block’];

determining a reference block based on the checking whether the merge candidate uses the current picture as the reference picture [para. 0102-0103: describing motion vector (MV) candidate list; para. 0286, 0309: ‘If the picture of the current block is eligible to be in a reference picture list, then one or more of the merge candidates in a merge candidate list may include motion vectors (e.g. offset vectors) that point to a reference block in the same picture as the current block’].

It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Pang and Pang_189 as motivation to include block vectors [Pang: Fig. 2, 3, 4; Pang_189: Fig. 5] in merge mode.
Pang does not disclose explicitly the following claim limitations (emphasis added):
reconstructing, with processing circuitry of the decoder, samples of the sub-blocks of the current block based on the respective motion information of the sub-blocks and signal to noise information for the coded video bitstream,

wherein the merge candidate is based on an affine merge mode having parameters based on vectors determined based on a neighbor block of the current block.
However in the same field of endeavor Huang discloses the deficient claim as follows: 
reconstructing, with processing circuitry of the decoder, samples of the sub-blocks of the current block based on the respective motion information of the sub-blocks and signal to noise information for the coded video bitstream,

wherein the merge candidate is based on an affine merge mode having parameters based on vectors determined based on a neighbor block of the current block (i.e. ‘A high-level syntax element can be signaled … to indicate whether the affine Merge mode is enabled’) [para. 0007-0008: disclosing ‘The three affine parameter motion vectors can be derived based on neighboring coded blocks of the current block’].

It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Pang, Pang_189 and Huang as motivation to include affine Merge mode because it overcomes the translation movement issue which ‘can hardly accurately describe the complex real movement in the contents’ [Huang: p0005].
Neither Pang nor Pang_189 nor Huang discloses explicitly the following claim limitations (emphasis added):
decoding, with the processing circuitry of the decoder, the coded video bitstream based on the prediction information and signal to noise information for the coded video bitstream.
However in the same field of endeavor Au discloses the deficient claim as follows: 
decoding, with the processing circuitry of the decoder, the coded video bitstream based on the prediction information and signal to noise information (i.e. PSNR) for the coded video bitstream [Fig. 9; para. 0007, 0054, 0064-0066: ‘A common measure … the peak signal-to-noise ratio (PSNR)’, F(k) which has a noise variance ].
Pang, Pang_189, Huang and Au are combinable because they are from the same field of image coding.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Pang, Pang_189, Huang and Au as motivation to include a calculated PSNR for denoising [Au: Fig. 12].


Regarding claim 14, Pang meets the claim limitations set forth in claim 13
Pang does not disclose explicitly the following claim limitations (emphasis added):
The method of claim 13, further comprising: when the checking indicates that the merge candidate uses the current picture as the reference picture, determining the reference block in a collocated reference picture based on a vector of the merge candidate without scaling the vector.
However in the same field of endeavor Pang_189 discloses the deficient claim as follows: 
when the checking indicates that the merge candidate uses the current picture as the reference picture, determining the reference block in a collocated reference picture based on a vector of the merge candidate without scaling the vector [para. 0140-0141:’ the collocated block can be used MV candidate derivation process’; para. 0195: ‘A collocated_ref_idx’].
Pang, Pang_189, Huang and Au are combinable because they are from the same field of image coding.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Pang, Pang_189, Huang and Au as motivation to include block vectors [Pang: Fig. 2, 3, 4; Pang_189: Fig. 5] in merge mode.


Claim 15 rejected under 35 U.S.C. 103 as being unpatentable over Pang et al. (“Pang”) [U.S Patent Application Pub. 2015/0373358 A1] in view of Pang et al. (“Pang_189”) [US 

Regarding claim 15, Pang meets the claim limitations set forth in claim 13.
Pang does not disclose explicitly the following claim limitations (emphasis added):
The method of claim 13, further comprising: when the checking indicates that the merge candidate uses the current picture as the reference picture, excluding the merge candidate for determining the reference block.
However in the same field of endeavor Zhang discloses the deficient claim as follows: 
when the checking indicates that the merge candidate uses the current picture as the reference picture, excluding the merge candidate for determining the reference block [para. 0116, 0130: ‘the video coder prunes the merging candidate list to exclude on the redundant merging candidates,, e.g., an SMC, TMC, …, or zero motion vector merging candidate’].
Pang, Pang_189, Huang, Au and Zhang are combinable because they are from the same field of image coding.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Pang, Pang_189, Huang, Au and Zhang as motivation to exclude zero motion vector candidates from in the reference list for redundancy.


Claim 21 rejected under 35 U.S.C. 103 as being unpatentable over Pang et al. (“Pang”) [U.S Patent Application Pub. 2015/0373358 A1] in view of Huang (“Huang”) [US 2017/0214932 A1] further in view Au further in view of Huang (“Huang_247”) [US 2019/0387247]

Regarding claim 21, Pang meets the claim limitations as follows:
The method of claim 1, wherein the prediction information further includes usage flags for a merge mode with motion vector difference, a triangular prediction
mode, and an intra-inter mode (i.e. ‘a flag can be used to specify or indicate if bi-prediction is to be disabled or not as a consequence of IBC (intra-block copy) being enabled’ [Pang, para. 0070 discloses a flag indicating an IBC-inter mode, e.g. intra_block_copy_enabled_flag].
Pang does not disclose explicitly the following claim limitations (emphasis added):
wherein the usage information further includes usage flags for a merge mode with motion vector difference, a triangular prediction mode, and an intra-inter mode.
However in the same field of endeavor Huang discloses the deficient claim as follows: 
wherein the usage information further includes usage flags for a merge mode with motion vector difference (i.e. transmitted MVD in affine merge mode ) [Huang, para. 0024-0026, discloses another merge flag indicating motion vector difference (MVD) in an affine merge mode], a triangular prediction mode, and an intra-inter mode.
Pang and Huang are combinable because they are from the same field of image coding.

Neither Pang nor Huang nor Au discloses explicitly the following claim limitations (emphasis added):
wherein the usage information further includes usage flags for a merge mode with motion vector difference, a triangular prediction mode, and an intra-inter mode.
However in the same field of endeavor Huang_247 discloses the deficient claim as follows: 
wherein the usage information further includes usage flags for a merge mode with motion vector difference, a triangular prediction mode (i.e. ‘merge_triangle_flag’) [Table 4], and an intra-inter mode.
Pang, Huang, Au and Huang_247 are combinable because they are from the same field of image coding.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Pang, Huang, Au and Huang_247 as motivation to include a merge_triangle _flag so as to support H.265/HEVC standard.


Conclusion
See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D LE whose telephone number is (571)270-5382.  The examiner can normally be reached on Monday - Alternate Friday: 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER D LE/
Primary Examiner, Art Unit 2488